USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 1 of 27


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 RANDY TRUITT, et al.,

         Plaintiffs,

         v.                                          Case No. 3:20-CV-964 JD

 FOREST RIVER, INC.,

         Defendant.

                                     OPINION AND ORDER

       On November 17, 2020, Plaintiffs Randy Truitt, Lance Kuykendall, Carlton Whitmire,

David Trupp, Kevin Herinckx, and Fred Smith filed a Complaint on behalf of themselves and a

putative class of current and former owners and lessees of recreational vehicles (“RVs”)

manufactured, marketed, and distributed by Forest River, Inc. with defective axles and a

defective suspension. (DE 1 ¶ 1.) Pursuant to Federal Rule of Civil Procedure 23(a), 23(b)(2),

and 23(b)(3), Plaintiffs assert claims on behalf of themselves and/or, in the alternative, to a

putative Nationwide Class, a California Class, an Illinois Class, a Nevada Class, a Washington

Class, and an Oregon Class. (DE 1 ¶ 112.) Forest River moved to dismiss on all counts. (DE 18.)

As set forth below, the Court grants in part and denies in part Forest River’s Motion to Dismiss.

(DE 18.)


A.     Factual Background

       Forest River has at least 27 different lines of RVs, each of which has an axle

manufactured by Lippert Components (“Lippert”). (DE 1 ¶¶ 74, 77.) Lippert fabricates the

component parts, finishes and treats the axle shaft, and installs the axle seals, before sending the

completed axle to Forest River to be used in each of their RVs. (DE 1 ¶¶ 78, 79.)
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 2 of 27


       The SKF Group, which Plaintiffs describe as “a leading bearing and seal manufacturing

company,” has published industry standards for installation of seals on axles. (DE 1 ¶ 81.)

According to their guide, the proper installation of the axle depends on three conditions: (1) the

condition of the shaft; (2) the condition of the bore; and (3) the proper techniques for seal

installation. (DE 1 ¶ 81.) To prevent gas leakage, the guide advises that a method known as

“plunge grinding” should be used to assure a proper finish on the shaft. (DE 1 ¶ 83.)

Additionally, the guide suggests using a heat-treated shaft finish of “between 10 to 20 micro

inches” to avoid grease leakage and contamination. (DE 1 ¶ 84.)

       Plaintiffs allege that Lippert deviated from these best practices. (DE 1 ¶ 85.) They

contend that Lippert failed to plunge grind the axle shafts to a commercially reasonable finish

and did not heat treat the shaft, resulting in a finish of only 63 microinches or less. (DE 1 ¶ 85.)

This failure resulted in grease contamination of the brakes, which diminished the braking

capability and increased the safety risk of Forest River RVs. (DE 1 ¶¶ 87, 88.)

       The Complaint further alleges that Forest River knew of the axle defect at “all times

relevant.” (DE 1 ¶ 89.) First, Plaintiffs allege that Forest River knew of the defect because of pre-

sale durability testing it conducted on the axles to make sure they were free from defects. (DE 1

¶ 90.) According to Plaintiffs’ complaint, Forest River claimed on their website that this testing

was “rigorous” and that they randomly subjected units to inspection “on top of the inspections

that all units undergo . . . .” (DE 1 ¶ 91.) Second, the Complaint alleges that there were at least

ten public customer complaints providing Forest River with knowledge of the axle defect. (DE 1

¶¶ 99–100.) Six of these publicly available complaints were filed with The Office of Defects

Investigation within the National Highway Traffic Safety Administration (“NHTSA”). (DE 1 ¶¶

97, 99.) While some of the NHTSA customer complaints Plaintiffs provided explicitly reference




                                                  2
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 3 of 27


problems with the axle (DE 1 Consumer Complaints No. 1, 2, 4, and 5), other NHTSA

complaints don’t mention the axle at all and only generally refer to problems with the brakes (DE

1 Consumer Complaints No. 3 and 6). The four other public customer complaints Plaintiffs

provide were posted on third-party websites. (DE 1 ¶ 100.) Nowhere do Plaintiffs allege that

there were an unusual number of customer complaints made about the axle. Third, Plaintiffs

allege that a statement made by Lippert’s Vice President of RV Sales on February 17, 2017,

provided Forest River with knowledge of the axle defect. (DE 1 ¶¶ 101, 102.) Plaintiffs assert

that the Vice President made the statement in response to reports of the axle defect, saying “that

his company is, indeed, aware of the problem and aware of the conversation among [owners of

RVs with Lippert axles].” (DE 1 ¶ 102.) Plaintiffs further allege that this statement was covered

by two RV reporting websites, RV Daily News and RVHeadlines.com (DE 1 ¶ 103) and that it

stemmed discussion on three RV “forum websites” (DE 1 ¶ 104).

       The named Plaintiffs each allegedly purchased an RV from Forest River unaware of the

axle defect prior to purchase. (DE 1 ¶¶ 1, 7.) The Complaint alleges that, had these Plaintiffs

been aware of the defect, they would not have purchased the RV, or would have purchased only

at a lesser price. (DE 1 ¶ 7.) Each named plaintiff had similar, although slightly different,

purchasing experiences:

       Plaintiff Randy Truitt is a citizen of Kansas who purchased a Forest River RV in
       Kansas during April 2015. (DE 1 ¶¶ 13, 14.) The complaint alleges that, when
       purchasing his RV, Mr. Truitt relied upon the window sticker and information
       attached to the floor model, which did not disclose the defect. (DE 1 ¶ 15.)

       Plaintiff Lance Kuykendall is a citizen of Illinois who purchased a Forest River
       RV in Illinois during June 2018. (DE 1 ¶¶ 20, 21.) The Complaint alleges that Mr.
       Kuykendall relied upon the specifications sheet and advertising pamphlet provided
       by Forest River when purchasing his RV. (DE 1 ¶ 22.)

       Plaintiff Carlton Whitmire is a citizen of the State of Washington who purchased
       a Forest River RV in Washington around February 2017. (DE 1 ¶¶ 30, 31.) The



                                                  3
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 4 of 27


        Complaint alleges that, when purchasing his RV, Mr. Whitmire relied on the design
        of the floor model, which did not disclose the defect. (DE 1 ¶ 32.)

        Plaintiff David Trupp is a citizen of the State of Nevada who purchased his RV
        in Nevada during March 2017. (DE 1 ¶¶ 37, 38.) The Complaint does not allege
        that Mr. Trupp relied on any information when purchasing his RV.

        Plaintiff Kevin Herinckx is a citizen of the State of Oregon who purchased a
        Forest River RV in Oregon during December 2016. (DE 1 ¶¶ 48, 49.) When
        deciding to purchase the RV, the Complaint alleges that Plaintiff reviewed and
        relied upon a window sticker, which did not disclose the defect. (DE 1 ¶ 50.)

        Plaintiff Fred Smith is a citizen of the State of California who purchased a Forest
        River RV in Arizona during February 2019. (DE 1 ¶¶ 58, 59.) In deciding to
        purchase a Forest River RV, the Complaint alleges that Mr. Smith attended a trade
        show in California and relied on representations made by Forest River at the trade
        show when deciding to purchase his RV. (DE 1 ¶ 61.)

        Each Plaintiff had a “Limited Warranty” covering their vehicle for a period of one year

against “substantial defects in materials and workmanship attributable to [Forest River].” (DE 1 ¶

106.) However, the one-year Limited Warranty contained a restriction on the limitations period:

“No action to enforce express or implied warranties shall be commenced later than ninety (90)

days after expiration of the warranty period.” (DE 19-1.) Plaintiffs acknowledge in their

Complaint that the Limited Warranty includes this durational limitation (DE 1 ¶ 110), but allege

(1) that the Limited Warranty was provided only after the purchase (DE 1 ¶ 109), and (2) that

Forest River at all times “knew Class Vehicles suffered from the Axle Defect . . . yet failed to

disclose the Defect to Plaintiffs . . . .” (DE 1 ¶ 110.)

        After purchasing their Forest River RVs, the Complaint alleges the axle defect resulted

in “costly repairs, loss of vehicle use, substantial loss in value and resale value of the vehicles,

and other related damage.” (DE ¶ 241.) Plaintiffs Kuykendall, Trupp, Herinckx, and Whitmire

each sought coverage under Forest River’s Limited Warranty. (DE 1 ¶¶ 24, 34, 39, 53.) Plaintiffs

Kuykendall, Trupp, and Herinckx were denied coverage under the Limited Warranty (DE 1 ¶¶




                                                    4
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 5 of 27


24, 39, and 53), while Plaintiff Whitmire’s request for coverage was ignored by Forest River (DE

1 ¶ 34.)

          On November 17, 2020, Plaintiffs filed this lawsuit, asserting fourteen claims in their

complaint:

          Count I – Violations of California’s Consumer Legal Remedies Act (DE 1 ¶¶ 120–31);

          Count II – Violations of California Unfair Competition Laws (DE 1 ¶¶ 132–38);

          Count III(a) 1 – Breach of Express Warranty Pursuant to California’s Song-Beverly
          Consumer Warranty Act (DE 1 ¶¶ 139–56);

          Count III(b) – Breach of Implied Warranty Pursuant to California’s Song-Beverly
          Consumer Warranty Act (DE 1 ¶¶ 157–68);

          Count IV – Violation of Kansas Consumer Protection Act (DE 1 ¶¶ 169–79);

          Count V – Violation of Illinois Consumer Fraud and Deceptive Business Practices
          Act (DE 1 ¶¶ 180–89);

          Count VI – Violation of the Nevada Deceptive Trade Practices Act (DE 1 ¶¶ 190–201);

          Count VII – Violations of Washington Consumer Protection Act (DE 1 ¶¶ 202–14);

          Count VIII – Violations of the Oregon Unlawful Trade Practices Act (DE 1 ¶¶ 215–28);

          Count IX – Violations of the Magnuson-Moss Warranty Act (DE 1 ¶¶ 229–38);

          Count X – Breach of Express Warranty (DE 1 ¶¶ 239–45);

          Count XI – Breach of Implied Warranty (DE 1 ¶¶ 246–50);

          Count XII – Common Law Fraud (DE 1 ¶¶ 251–54);

          Count XIII – Unjust Enrichment (DE 1 ¶¶ 255–58). 2




         1
           In their Complaint, Plaintiffs repeat Count III twice. The first Count III alleges breach of express warranty
under the Song-Beverly Act, while the second Count III alleges breach of implied warranty under the Song-Beverly
Act. For convenience, the Court refers to the former as Count III(a) and the latter Count III(b).
          2
              For Counts X–XIII, Plaintiffs do not say in their complaint which state’s law they believe applies to their
claims.


                                                              5
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 6 of 27


Forest River moved to dismiss all counts for failure to state a claim upon which relief can be

granted. (DE 18.)


B.      Standard of Review

        In reviewing a motion to dismiss for failure to state a claim upon which relief can be

granted under Federal Rule of Civil Procedure 12(b)(6), the Court construes the complaint in the

light most favorable to the plaintiff, accepts the factual allegations as true, and draws all

reasonable inferences in the plaintiff’s favor. Reynolds v. CB Sports Bar, Inc., 623 F.3d 1143,

1146 (7th Cir. 2010). A complaint must contain only a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). That statement must

contain sufficient factual matter, accepted as true, to state a claim for relief that is plausible on its

face, Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and raise a right to relief above the speculative

level. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). However, a plaintiff’s claim need

only be plausible, not probable. Indep. Trust Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930,

935 (7th Cir. 2012). Evaluating whether a plaintiff’s claim is sufficiently plausible to survive a

motion to dismiss is “‘a context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.’” McCauley v. City of Chicago, 671 F.3d 611, 616 (7th

Cir. 2011) (quoting Iqbal, 556 U.S. at 678).

        A special rule applies for pleading fraud: under Rule 9(b), “a party must state with

particularity the circumstances constituting fraud . . . .” Fed. R. Civ. P. 9(b) (emphasis added).

“This ordinarily requires describing the ‘who, what, when, where, and how’ of the fraud . . . .”

AnchorBank, FSB v. Hofer, 649 F.3d 610, 615 (7th Cir. 2011). However, “malice, intent,

knowledge, and other conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P.

9(b). Rule 9(b) applies to any claim “that is premised upon a course of fraudulent conduct.”



                                                   6
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 7 of 27


Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 737 (7th Cir. 2014). Meaning, it applies to

both fraud and fraudulent concealment claims. See id.


C.     Discussion

       (1)     Counts I and II: Fraud Claims Under California’s Consumer Legal Remedies
               Act (“CLRA”) and Unfair Competition Laws (“UCL”)

       Forest River first moves to dismiss Counts I and II, which assert claims brought under

California’s CLRA and UCL. The Court assumes that only Mr. Smith could bring a claim under

either act, as Plaintiffs assert in their Response Brief. (DE 22 at 4.) Mr. Smith alleges that Forest

River engaged in unfair and deceptive acts by knowingly and intentionally concealing from

Plaintiffs the axle defect, violating both statutes. (DE 1 ¶¶ 123, 134.) Because the Court finds

that the facts alleged do not support a plausible inference of knowledge by Forest River, as

required by the CLRA and UCL, the Court dismisses both claims.

       The CLRA prohibits ‘‘unfair methods of competition and unfair or deceptive acts or

practices undertaken by any person in a transaction intended to result or that results in the sale or

lease of goods or services to any consumer.’’ Cal. Civ. Code § 1770(a). Conduct that is ‘‘likely

to mislead a reasonable consumer’’ violates the CLRA. Colgan v. Leatherman Tool Grp., Inc.,

38 Cal. Rptr. 3d 36, 46 (Cal. Ct. App. 2006) (quoting Nagel v. Twin Labs., Inc., 134 Cal. Rptr. 2d

420, 431 (Cal. Ct. App. 2003)). “[A]t a minimum,” Mr. Smith alleges Forest River’s deceptive

acts violated five provisions of the CLRA:

       (a)(5) Representing that goods or services have sponsorships, characteristics, uses,
       benefits or quantities which they do not have, or that a person has a sponsorship,
       approval, status, affiliation or connection which he or she does not have;

       (a)(7) Representing that goods or services are of a particular standard, quality, or grade,
       or that goods are of a particular style or model, if they are of another;

       (a)(9) Advertising goods and services with the intent not to sell them as advertised;



                                                   7
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 8 of 27


       (a)(14) Representing that a transaction confers or involves rights, remedies, or
       obligations which it does not have or involve; and

       (a)(16) Representing that the subject of a transaction has been supplied in accordance
       with a previous representation which it has not.

(DE 1 ¶ 123).

       Under the UCL, individuals are prohibited from “unlawful, unfair or fraudulent business

act[s] or practice[s].” Cal. Bus. & Prof. Code § 17200. UCL coverage is broad, “embracing

anything that can properly be called a business practice and that at the same time is forbidden by

law.” Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 83 Cal. Rptr. 2d. 548, 560 (Cal. 1999).

However, a UCL claim must be based on a predicate act violating another law or statute.

Iskander v. Laugh Factory, Inc., No. LA CV-19-1076, 2020 WL 2114939, at *10 (C.D. Cal.

Mar. 17, 2020) (citing Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 83 Cal. Rptr. 2d. 548,

560 (Cal. 1999)). Here, Mr. Smith alleges violations of the CLRA and California Commercial

Code § 2313, which sets out the requirements for express warranties. (DE 1 ¶ 137.)

       “Generally, the standard for deceptive practices under the fraudulent prong of the UCL

applies equally to claims for misrepresentation under the CLRA.” Kowalsky v. Hewlett-Packard

Co., 771 F. Supp. 2d 1156, 1162 (N.D. Cal. 2011) (citing Consumer Advocates v. Echostar

Satellite Corp., 8 Cal. Rptr. 3d 22, 29 (Cal. Ct. App. 2003)). “For this reason, courts often

analyze the two statutes together.” Id.; see also Paduano v. Am. Honda Motor Co., 88 Cal. Rptr.

3d 90, 99 (Cal. Ct. App. 2009).

       Mr. Smith argues in his complaint that Forest River engaged in unfair and deceptive acts

by “knowingly and intentionally concealing” the axle defects from him. (DE 1 ¶ 127.) California

courts reject a broad obligation to disclose. Wilson v. Hewlett-Packard Co., 668 F.3d 1136, 1141

(9th Cir. 2012). Manufacturers are not liable for a claim of fraudulent omission brought under

the CLRA and UCL unless the omission is “contrary to a representation actually made by the


                                                 8
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 9 of 27


defendant, or an omission of a fact the defendant was obliged to disclose.” Daugherty v. Am.

Honda Motor Co., 51 Cal. Rptr. 3d 118, 126 (Cal. Ct. App. 2006).

       Mr. Smith concedes that there was no affirmative misrepresentation by Forest River, but

argues there was a fraud by omission of a fact Forest River was obligated to disclose. (DE 22 at 5

n.2.) A duty to disclose arises in four situations under California Law: “(1) when the defendant is

in a fiduciary relationship with the plaintiff; (2) when the defendant had exclusive knowledge of

material facts not known to the plaintiff; (3) when the defendant actively conceals a material fact

from the plaintiff; and (4) when the defendant makes partial representations but also suppresses

some material facts.” Smith v. Ford Motor Co., 749 F. Supp. 2d 980, 987 (N.D. Cal. 2010)

(citing LiMandri v. Judkins, 60 Cal. Rptr. 2d 539, 543–44 (Cal. Ct. App. 1997)). Mr. Smith does

not argue that there was a fiduciary relationship or a partial representation with suppression of

some material facts and relies on an “exclusive knowledge” theory and an “active concealment”

theory. (DE 22 at 6.) Forest River argues that Mr. Smith has failed to properly allege a claim

under both theories. (DE 19 at 12.)

       In order to assert a proper claim under either theory, Mr. Smith must allege that Forest

River had knowledge of the defect at the time of sale to survive a motion to dismiss. See, e.g.,

Wilson v. Hewlett-Packard Co., 668 F.3d 1136, 1145 (9th Cir. 2012) (“Plaintiffs must allege

HP’s knowledge of a defect to succeed on their claims of deceptive practices and fraud [under

the CLRA and UCL].”). While the allegation of knowledge may be general under Rule 9(b), the

facts which give rise to the knowledge must be plead with “specificity.” Kent v. Hewlett-Packard

Co., No. 09-5341, 2010 WL 2681767, at *10 (N.D. Cal. July 6, 2010) (rejecting a fraud by

omission claim because “[p]laintiffs have not alleged with specificity any other facts that could

support a claim that HP knew the computers in suit were defective at the time of sale . . . ”).




                                                 9
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 10 of 27


       Mr. Smith argues that Forest River had actual knowledge of the defect at the time of sale

based on six consumer complaints to the NHTSA, at least four online complaints posted since

2013, pre-sale durability testing, and a statement issued by Lippert’s Vice President of RV Sales

concerning the defect in February 2017. (DE 1 at 16–23.) Forest River contends that these

allegations are insufficient to state a plausible claim upon which relief can be granted. (DE 19 at

12.) The Court agrees with Forest River.


       (a) The Statement by Lippert’s Vice President of RV Sales

       Lippert’s Vice President of RV Sales is alleged to have made a statement in response to

reports of the axle defect, saying “that his company is, indeed, aware of the problem and aware

of the conversation among [owners of RVs with Lippert axles].” (DE 1 ¶ 102.) The Complaint

alleges that this statement was then covered by two RV reporting websites, RV Daily News and

RVHeadlines.com (DE 1 ¶ 103) and that it stemmed discussion on three RV “forum websites”

(DE 1 ¶ 104.)

       The Court finds that this statement does not support an inference of knowledge because it

was not given directly to Forest River and because the content of the statement did not

specifically reference the defect. First, if there are no specific allegations that a defendant visited

a third-party website, courts typically ascribe less weight to consumer complaints posted on

third-party websites when determining whether to dismiss for lack of knowledge. See Resnick v.

Hyundai Motor Am., Inc., No. CV 16-00493, 2017 WL 1531192, at *15 (C.D. Cal. Apr. 13,

2017) (holding that a motion to dismiss was proper for claims brought under the UCL and CLRA

where Plaintiffs alleged various customer complaints posted on “Hyundaii-Forums.com and

Edmunds.com” without alleging “any facts indicating that Hyundai monitored these website”);

see also Grodzitsky v. Am. Honda Motor Co. Inc., No 2:12-cv-1142, 2013 WL 690822 at *7



                                                  10
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 11 of 27


(C.D. Cal. Feb. 19, 2013) (finding that allegations of customer complaints on a website with “no

connection to Defendant” were “insufficient to show” actual knowledge). Here, the statement by

Lippert’s Vice President of RV Sales deserves little weight for a similar reason: the statement

being posted on multiple third-party sites does not give rise to an inference that Forest River

actually monitored these third-party sites, saw this particular statement on those sites, or saw the

discussion surrounding the statement on those sites.

       Second, the statement by Lippert’s Vice President of RV sales also deserves little weight

because its content does not specifically reference the defect. Courts have refused to dismiss

claims brought under the CLRA and UCL where the statement or customer complaint

specifically references a defect. See Williams v. Yamaha Motor Co., 851 F.3d 1015, 1027 (9th

Cir. 2017) (upholding the denial of a motion to dismiss where there was an “unusually high

volume of complaints specific to premature corrosion in F-series motors” to support a claim of

presale knowledge). Here, the statement does not specifically reference the axle defect. While the

Plaintiffs in their response brief interpret the statement as an admission that Lippert was “aware

of the defect” (DE 22 at 8), the Vice President of RV Sales merely stated Lippert was “aware of

the problem and aware of the conversation [about the problem].” (DE 1 ¶ 102.) Because the

statement did not specifically admit to there being a defect in the axle, and was posted on a third-

party website, the Court finds the statement does not plausibly raise an inference that Forest

River had knowledge of the defect at the time of sale.


       (b) Pre-Sale Testing

       Mr. Smith’s allegation of pre-sale testing also does not provide a sufficient basis for an

inference of knowledge. Courts have found that allegations of pre-sale testing deserve little

weight where they “fail[] to suggest how this information could have informed Defendant of the



                                                 11
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 12 of 27


alleged defect at the time of sale.” Grodzitsky, 2013 WL 690822, at *6 (finding that a

generalized assertion that there was pre-release testing data and testing done in response to

complaints was insufficient to support the inference that a defendant knew about the design

defect at the time of sale); see In re Toyota Motor Corp., 754 F. Supp. 2d 1145, 1192 (finding

that a complaint adequately alleged that defendants had knowledge of a defect where the plaintiff

alleged the defendant had superior and/or exclusive knowledge of “NHTSA’s findings of a 400%

increase in ‘Vehicle Speed’ complaints in [defendant’s cars], 37,000 concealed consumer

complaints, secret Field Technical Reports and Dealership Report, issues with the electronic

throttle actuator assemblies shared only with dealers and later NHTSA, [and also alleging

Defendant took action by] eliminat[ing] references to [its cars’] speed control problems [and]

conceal[ing] ‘surging’ complaints . . . ”). Here, Mr. Smith’s assertion that Forest River conducts

“robust” testing on “random units” (DE 1 ¶ 91) fails to suggest how this information could have

informed Forest River of the defect in the axle. Therefore, the allegation of pre-sale testing

cannot establish Forest River’s knowledge of the defect.


       (c) Customer Complaints

       As an initial matter, the Court notes that only a portion of the consumer complaints

Plaintiffs provide are relevant to whether the claims brought under the UCL and CLRA should

be dismissed. Consumer complaints, in some instances, may be sufficient to “raise a reasonable

inference that the defendant knew of a product defect.” Kowalsky v. Hewlett-Packard Co., 771 F.

Supp. 2d 1138, 1145 (N.D. Cal. 2010). When considering whether a reasonable inference of

knowledge arises, courts consider the “amassed weight of [customer] complaints” along with

other indications of knowledge. Wilson, 668 F.3d at 1147 (quoting Falk v. General Motors

Corp., 496 F. Supp. 2d 1088, 96–97 (N.D. Cal. 2007). If a complaint is undated, it deserves no



                                                 12
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 13 of 27


weight since it provides no indication the manufacturer was aware of the defect at the time of the

sale. Id. at 1148. Similarly, complaints after the time of sale also deserve no weight. Id.

        As mentioned above, the Court assumes that only Mr. Smith could bring a claim under

the UCL and CLRA, as Plaintiffs assert in their Response Brief. (DE 22 at 4.) Because Mr.

Smith’s purchase took place in February 2019, (DE 1 ¶ 59) the only relevant complaints to

Forest River’s knowledge of the defect must have occurred prior to February of 2019. Three

NHTSA complaints and three online complaints were dated prior to Mr. Smith’s sale. (DE 1 at

18–21.) Therefore, only these customer complaints are given weight.

        These six customer complaints fail to support an inference of knowledge. The

requirement of knowledge under the CLRA and the UCL is only met with consumer complaints

when there are “an unusual number of complaints, such that the manufacturer would be on notice

of a specific problem.” Deras v. Volkswagen Grp. of Am., Inc., No. 17-CV-05452, 2018 WL

2267448, at *4 (N.D. Cal. May 17, 2018) (holding that even fifty-six “complaints out of

hundreds of thousands of vehicles does not on its face indicate an unusually high number of

complaints”); Sloan v. Gen. Motors L.L.C., No. 16-CV-07244, 2017 WL 3283998, at *7 (N.D.

Cal. Aug. 1, 2017) (finding that there was not a specific enough showing of knowledge to

survive a motion to dismiss where there was “81 complaints posted over the course of seven

years”); Nickerson v. Goodyear Tire and Rubber Corp., No. 8:20-cv-00060, 2020 WL 4937561,

at *9 (C.D. Cal. June 3, 2020) (finding that an NHTSA database with over “100 consumer

complaints related to Marathon tires” with several being passed on to Goodyear for review was

insufficient to allow the “Court to infer that [Goodyear] actually knew of the Defect or even an

unusually high failure rate . . . ”).




                                                 13
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 14 of 27


       An unusual number of customer complaints was found in Williams v. Yamaha Motor Co.,

851 F.3d 1015, 1026 (9th Cir. 2017). In Williams, the complaint alleged that the customer

complaints about outboard motor corrosion on the boats “were so frequent that individual

Customer Relations supervisors personally handled as many as 40 or 50 different consumer

complaints, or more, regarding the issue, which was an unusually high number of complaints for

Yamaha to receive regarding corrosion this soon in the life of the engines.” Id. The complaint

also alleged that this led to the creation of a designated “marine only customer relations

department.” Id. Lastly, the complaint alleged that the consumer complaints were transmitted by

this department to make management aware of the complaints and that the manager of customer

relations “specifically reviewed the submitted complaints.” Id.

       Mr. Smith’s factual allegations more closely resemble those made in Deras and Sloan,

where eighty-one and fifty-six complaints were held to be insufficient to support an inference of

knowledge, than Williams, where each customer service representative personally handled forty

or fifty complaints. Even though Mr. Smith claims there are “many consumers” who have

complained about the axle (DE 1 ¶ 100), he provided only six customer complaints relevant to

his claims, out of hundreds or thousands of vehicles sold. The Court finds that this is an

insufficient basis to infer that Forest River knew of the defect. Even if all ten customer

complaints Plaintiffs reference in their Complaint were relevant to Mr. Smith’s claims, this too

would fall short of the number and circumstances needed to infer knowledge of the defect prior

to the sale. Rather, this case resembles cases other courts have dismissed for failure to state a

plausible claim for relief, where there had been “an insufficiently small number of [customer]

complaints, complaints posted in forums unrelated to the defendant, complaints made after the

sale dates, or some combination of these circumstances.” Williams, 851 F.3d at 1027.




                                                 14
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 15 of 27


       Mr. Smith argues in his Response Brief that the Court should not grant Forest River’s

Motion to Dismiss Counts I and II for two additional reasons: (1) that Forest River had a

federally imposed duty to monitor safety complaints submitted to the government, giving rise to

an inference of knowledge (DE 22 at 7) and (2) that these customer complaints, while alone

might not be sufficient, are sufficient to give rise to an inference of knowledge when coupled

with the statement made by Lippert’s Vice President of RV Sales (DE 22 at 7).

       The Court finds both arguments unconvincing. The first argument places too great an

emphasis on the likelihood Forest River viewed the customer complaints. Instead, the inquiry for

the Court is whether the allegations are sufficient to raise an “inference the defendant knew of a

product defect” at the time of sale. Kowalsky, 771 F. Supp. 2d. at 1145. The likelihood of

viewing a complaint is certainly a factor. See Resnick., 2017 WL 1531192, at *15 (granting

dismissal where there was no allegation that Defendant monitored the third-party websites where

complaints were posted). However, even if it were absolutely certain a given defendant saw a

piece of information, dismissal is proper if the information seen is inadequate to support an

inference of knowledge. See Deras, 2018 WL 2267448, at *4 (granting dismissal where forty-

five complaints were made to the NHTSA out of hundreds of thousands of vehicles, even though

there had been an allegation that “VW monitored NHTSA complaints”). Therefore, even if

Forest River had a legal obligation to view the three–or even six–NHTSA complaints, this

number of complaints is not so unusual as to give rise to the inference that Forest River had

knowledge of a defect at the time of sale.

       The second argument is also off the mark, since the statement, the testing, and the

customer complaints, even when considered together, are not sufficient to support an inference

of Forest River’s knowledge. As discussed above, the statement given by Lippert’s Vice




                                                15
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 16 of 27


President of RV Sales deserves little weight, since it was not specific and was only posted in

third-party forums. Additionally, the allegation of pre-sale testing is too generalized to support

an inference that Forest River knew of the defect. In other cases, Courts have granted motions to

dismiss against Plaintiffs whose cases rely on customer complaints coupled with other similarly

“speculative” allegations. Wilson, 668 F.3d at 1147 (holding that twelve consumer complaints

coupled with “aggregate information” and “data regarding risk of overheating” was

“speculative” and did not give rise to an inference of knowledge.). Here, even considered

together, the Court finds that all three allegations do not adequately support an inference of

Forest River’s knowledge of the axle defect at the time of sale.

       Because the Court finds that Mr. Smith has not plead the specific facts required to

support a plausible inference that Forest River had knowledge of the defect, the Court GRANTS

the motion to dismiss Counts I and II.


       (2)     Counts IV–VIII: Other State Law Fraud Claims

       In Counts IV–VIII, Plaintiffs bring claims under the consumer protection acts of Kansas,

Illinois, Nevada, Washington, and Oregon. (DE 1.) Forest River argues that the claims should be

dismissed for failure to state a claim of relief, adopting the same argument as above. (DE 19.)

The Court agrees.

       Each of these claims is subject to the heightened pleading standard of Federal Rule of

Civil Procedure 9(b) because they rely on the same fraudulent conduct that the UCL and CLRA

claims relied upon. See Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 737 (7th Cir.

2014) (“[a] claim that ‘sounds in fraud’—in other words, one that is premised upon a course of

fraudulent conduct—can implicate 9(b)’s heightened pleading requirements.”). Accordingly,




                                                 16
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 17 of 27


when applying the Kansas, Illinois, Nevada, Washington, and Oregon consumer protection

statutes, Federal Courts sitting in those states have applied Rule 9(b). 3

        Like California, each of the consumer fraud statutes in Kansas, Illinois, Nevada,

Washington, and Oregon requires that the defendant possess actual knowledge of the defect at

the time of purchase in order to make out a fraud by omission claim. See Musil v. Hendrich, 627

P.2d 367, 372 (Kan. Ct. App. 1981) (affirming dismissal a Kansas Consumer Protect Act claim,

because there was “no evidence” that the seller of a product knew at the time of sale there was a

defect, which is “required by” the Kansas Consumer Protection Act’s section addressing

unconscionability); Miller v. William Chevrolet., 762 N.E.2d 1, 14 (Ill. App. Ct. 2001) (“Unlike

an action for misrepresentation under the Act, where even innocent misrepresentations can

support liability, an action for fraudulent concealment logically demands that defendants have

prior knowledge of the information that they are alleged to have suppressed.”); Poole v. Nevada

Auto Dealership Invs., L.L.C., 449 P.3d 479, 484 (Nev. Ct. App. 2019) (finding that the term

“knowing[]”in the Nevada Deceptive Trade Practices Act requires the “knowledge that the facts

exist which constitute the act or omission”); Potter v. Wilbur-Ellis Co., 814 P.2d 670, 674

(Wash. 1991) (finding that a deceptive act occurs under the Washington Consumer Protection



3
  See Rasnic v. FCA US, No. 17-2064, 2017 WL 6406880, at *6 (D. Kan. Dec. 15, 2017) (“Allegations under the
[Kansas Consumer Protection Act] must be pled with particularity as required by Rule 9(b)”); Della Parola Capital
Mgmt v. Blaze Porfolio Sys., No. 21 CV 321, 2021 WL 3674613, at *4 (N.D. Ill. Aug. 19, 2021) (claims brought
under the Illinois Consumer Fraud Act are “subject to the heightened pleading standards of Rule 9(b)”); Switch, Ltd.
v. Uptime Inst., 426 F. Supp. 3d 636, 643 (D. Nev. 2019) (“[T]he elements of a [Nevada Deceptive Trade Practices
Act] claim[] must be pled with particularity pursuant to FRCP 9(b).”); Fid. Mortg. Corp. v. Seattle Times Co., 213
F.R.D. 573, 575 (W.D. Wash. 2003) (finding that a claim brought under the Washington Consumer Protection Act
was grounded in fraud and therefore subject to the heightened pleading requirements of Rule 9(b)); Vinci v. Hyundai
Motor Am., CV 17-0997, 2018 WL 6136828, at *12 (C.D. Cal. Apr. 10, 2018) (finding that Rule 9(b) applied to an
Oregon Unlawful Trade Practices Act claim because “all of Plaintiffs’ claims were based on the same allegedly
fraudulent course of conduct . . . and thus the heightened pleading standard, applies.”).




                                                        17
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 18 of 27


Act when the seller “has within his knowledge a material fact which, if communicated to the

buyer, will render the goods . . . substantially less desirable.”); Seib v. Metro. Life Ins. Co., No.

3:19-cv-00892, 2020 WL 2531119, at *11 (D. Or. Mar. 30, 2020) (describing how Oregon’s

Unlawful Trade Practices Act requires “willfulness,” meaning that defendant know or should

have known its conduct violated the UTPA).

        In their response brief, Plaintiffs make no argument as to why the Court should alter its

analysis from Part C. 1., and the Court sees no reason to. In Part C. 1., the Court found that the

claims brought under the UCL and CLRA did not adequately allege specific facts raising a

plausible inference that Forest River possessed knowledge of the defect under Federal Rule of

Civil Procedure 9(b). The Court finds that Counts IV-VIII each suffer from the same pleading

defect. Therefore, the Court GRANTS the motion to dismiss for Counts IV-VIII.


        (3)     Counts III(a) and III(b): Express and Implied Warranty Claims Under
                California’s Song-Beverly Act

        Forest River next argues that because Mr. Smith purchased the RV outside of California,

the Song-Beverly Act is inapplicable, and that both counts should be dismissed for failure to

state a plausible claim upon which relief could be granted. (DE 19 at 9.) The Court agrees.

        The Song-Beverly Act is explicitly limited to goods sold in California. See Cal. Civ.

Code §§ 1792, 1792.1, 1792.2, 1793.3, 1793.6. Under the Song–Beverly Act, ‘‘sale’’ means

‘‘(1) the passing of title from the seller to the buyer for a price, or (2) a consignment for sale.’’

Cal. Civ. Code § 1791(n). “California Law is clear that when title passes outside of California,

the Song–Beverly Act does not apply.” Gaynor v. W. Rec. Vehicles, Inc., 473. F. Supp. 2d. 1060,

1062 (C.D. Cal. 2007) (citing Cummins, Inc. v. Superior Ct., 115 P.3d 98 (Cal. 2005) (Song–

Beverly Act did not apply to motorhome sold in Idaho and subsequently brought into California);

Davis v. Newmar Corp., 38 Cal. Rptr. 3d 690 (Cal. Ct. App. 2006) (Song–Beverly Act did not


                                                  18
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 19 of 27


apply to sale of motorhome negotiated in California where contract required delivery in

Arizona); and Cal. State Elecs. Ass’n v. Zeos Int’l Ltd., 49 Cal. Rptr. 2d 127 (Cal. Ct. App. 1996)

(Song–Beverly Act did not apply to goods where title passed in Minnesota upon shipment of

goods from seller to buyer in California)).

       Plaintiffs do not allege that any Plaintiff purchased a vehicle in California. (DE 1 at 4–

10.) Even the Plaintiff who resided in California, Mr. Smith, left California and bought his Forest

River RV in Arizona. (DE 1 ¶¶ 58–60.) Accordingly, without any sale of an RV in California,

the Court GRANTS Forest River’s motion to dismiss Counts III(a) and III(b) for both claims

brought under the Song-Beverly Act.


       (4)     Counts IX, X, and XI: Breach of Express Warranty, Implied Warranty, and
               Magnuson-Moss Warranty Act

       Forest River next argues that Plaintiffs fail to assert a plausible claim upon which relief

can be granted for breach of express warranty, implied warranty, and violations of the federal

Magnuson-Moss Warranty Act because each claim has lapsed under the statute of limitations.

(DE 19 at 19.) Under the Magnuson-Moss Act, consumers can “enforce written and implied

warranties in federal court, borrowing state law causes of action.” Schimmer v. Jaguar Cars,

Inc., 384 F.3d 402, 405 (7th Cir. 2004). “The court will then look to state law to determine the

remedies available.” Id. Here, Plaintiffs’ Magnuson-Moss Act claim hinges on their express and

implied warranty claims. Therefore, if their express and implied warranty claims fail, then so too

does their claim under the Magnuson-Moss Act.

       A federal court sitting in diversity must follow the statute of limitations that the state in

which it is sitting would use. Thomas v. Guardsmark, Inc., 381 F.3d 701, 707 (7th Cir. 2004)

(citing Guaranty Trust Co. v. York, 326 U.S. 99, 110 (1945)). “This applies to actions brought

under the Class Action Fairness Act as well, since CAFA is based upon diversity jurisdiction.”


                                                 19
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 20 of 27


See In re Facebook Biometric Info. Privacy Litig., 185 F. Supp. 3d 1155, 1167-68 (N.D. Cal.

2016) (quoting In re NVIDIA GPU Litig., 2009 WL 4020104, at *5 (N.D. Cal. Nov. 19, 2009)).

Since the Court sits in Indiana, and the action is being brought under CAFA, Indiana law governs

the applicable statute of limitations.

       Indiana law provides that “[a]n action for breach of any contract for sale must be

commenced within four (4) years after the cause of action has accrued.” Indiana Code § 26-1-2-

725. However, in their original agreement, “parties may reduce the period of limitations to one

(1) year, but may not extend it.” Id.

       Forest River argues that the claims are barred because the Limited Warranty reduced the

period of limitations to a year and 90-days from the date of purchase. (DE 19-1.) The most recent

purchase of an RV by a plaintiff was in February 2019. (DE 1 ¶ 59.) Plaintiffs filed the lawsuit

on November 17, 2020. (DE 1.) So, if the reduction in the period of limitations found in the

Limited Warranty applies, each Plaintiffs’ claim for breach of warranty would be time barred as

falling outside of the year and 90 days limitation provided in the Limited Warranty.

       However, Plaintiffs argue that their claims are not time barred because the reduction of

the statute of limitations contained in the Limited Warranty is unconscionable. (DE 1 ¶ 109.)

They claim that the contract was procedurally unconscionable because Forest River only

provided “the Limited Warranty to buyers after [the] purchase [was] complete (DE 1 ¶ 109).”

Furthermore, they claim that the contract was also substantively unconscionable because Forest

River “knew Class Vehicles suffered from the Axle Defect and would continue to pose safety

risks after the Base Limited Warranty purportedly expired, yet failed to disclose the Defect . . . .”

(DE 1 ¶ 110.) The Court agrees with Plaintiffs that the motion to dismiss should be denied




                                                 20
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 21 of 27


because of the allegation the warranty was provided after the sale, but would not characterize this

as an issue of procedural unconscionability.

       It appears to the Court that Plaintiff has mistaken procedural unconscionability with the

meeting of the minds required to form a contract. Unconscionability is a question of law for the

court to decide. Rispens v. Hall Farms, Inc., 621 N.E.2d 1078, 1086 (Ind. 1993); Hahn v. Ford

Motor Co., 434 N.E.2d 943, 951 (Ind. Ct. App. 1982). The Seventh Circuit has ‘‘described

Indiana as ‘unfriendly’ to unconscionability generally.’’ Jackson v. Bank of Am. Corp., 711 F.3d

788, 792 (7th Cir. 2013) (noting that ‘‘[a]lthough Indiana recognizes unconscionability, courts

do not regularly accept it as an argument’’). Indiana recognizes two ‘‘branches’’ of

unconscionability: substantive and procedural. Id. Substantive unconscionability refers to

‘‘oppressively one-sided and harsh terms of a contract.’’ Hahn, 434 N.E.2d at 951. Procedural

unconscionability arises “from irregularities in the bargaining process or from characteristics

peculiar to one of the parties.” DiMizio v. Romo, 756 N.E.2d 1018, 1024 (Ind. Ct. App. 2001).

       The issue at hand, however, is whether the period restriction is a part of the contract at

all. In order for a limitation to be enforceable, the limitation “must have actually been part of the

agreement” entered into by Forest River. Castagna v. Newmar Corp., 340 F. Supp. 3d 728, 744

(N.D. Ind. 2018). In other words, there must have been “mutual assent or a meeting of the

minds” on the limitation in order for the term to be enforceable. Carr v. Hoosier Photo Supplies,

Inc., 441 N.E.2d 450, 455 (Ind. 1982); Sanco, Inc. v. Ford Motor Co., 771 F.2d 1081, 1086 (7th

Cir. 1985) (In order for a warranty to be a part of an agreement of sale, “a seller [must] not

‘spring’ [the] warranty disclaimer on a customer after [the] sale has been consummated; the

parties must have understood that the warranty, and any disclaimers or limitations, were part of

their deal.”); Rispens, 621 N.E.2d at 1087 (denying summary judgment after finding that a




                                                 21
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 22 of 27


limitation of liability was not unconscionable because there was still a genuine issue of fact as to

whether the buyer was aware of the limitation at the time of the sale, which would mean there

was no mutual assent).

       Forest River argues that the Court should deviate from Castagna’s holding because that

case concerned unconscionability for remedy limitations in warranties, while this case “concerns

the limitations period set forth in the Limited Warranty.” (DE 23 at 8.) But Forest River

misunderstands Castagna, which explicitly held that the “limitation [was not] unconscionable,”

but still denied summary judgment because plaintiffs asserted in an affidavit that the Limited

Warranty was provided after the purchase and without their knowledge of the limitation, which

would have prevented the limitation from being enforceable. Castagna, 340 F. Supp. 3d at 744.

The requirement of mutual assent is not confined to remedy limitations in warranties, but rather

is a bedrock formation requirement for all contracts. Carr, 441 N.E.2d at 455.

       The Court finds that Plaintiffs’ allegation that they received the Limited Warranty

following purchase, accepted as true, creates a plausible claim that they were unaware of the

warranty limitation at time of purchase and that the restriction on the limitations period was

invalid. Therefore, the Court DENIES Forest River’s Motion to Dismiss Counts IX, X, and XI.



       (5)      Count XII: Common Law Fraud

       Forest River argues that Plaintiffs’ common law fraud claims are really contract claims

disguised as tort claims and that the claims are being brought “under Indiana law.” (DE 19 at

22.) However, Plaintiffs’ Complaint merely asserts they are bringing a claim of “Common Law

Fraud” without mentioning which particular state’s common law they are bringing the claim

under. (DE 1¶ 246–50.) In order to determine which jurisdiction’s law should apply, the Court

considers whether this is a tort or contract claim as part of a choice-of-law analysis.


                                                 22
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 23 of 27


       As a rule, a court in a diversity case must apply the substantive law of the forum in which

it sits, Erie R. Co. v. Tompkins, 304 U.S. 64 (1938), including that pertaining to choice of law.

Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487 (1941); American Family Mut. Ins. Co. v.

Williams, 839 F. Supp. 579 (S.D. Ind. 1993); Hubbard Mfg. Co., Inc. v. Greeson, 515 N.E.2d

1071 (Ind. 1987). “This applies to actions brought under the Class Action Fairness Act as well,

since CAFA is based upon diversity jurisdiction.” In re Facebook Biometric Info. Privacy Litig.,

185 F. Supp. 3d 1155, 1167–68 (N.D. Cal. 2016) (quoting In re NVIDIA GPU Litig., 2009 WL

4020104, at *5 (N.D. Cal. Nov. 19, 2009). When the laws of more than one jurisdiction arguably

are in issue, Erie requires the federal court to apply the choice of law rules of the state in which it

sits. Jean v. Dugan, 20 F.3d 255 (7th Cir.1994) (citing Klaxon Co., 313 U.S. at 496–97);

Hubbard Mfg., 515 N.E.2d at 1073. Accordingly, this court will apply Indiana’s choice of law

rules in determining which state’s law governs the substantive issues.

       “The characterization of the nature of an action bears upon the choice-of-law question.”

Travelers Ins. Companies v. Rogers, 579 N.E.2d 1328, 1330 (Ind. Ct. App. 1991). Forest River

argues that these common law fraud claims are really a breach of contract claim that has been

“repackage[d]” as fraud because the source of their duty arose from a contract. (DE 19 at 22.)

Plaintiffs argue that this should be characterized as a common law fraud claim because “the basis

of the fraud claim is not Forest River’s failure to repair under the Limited Warranty,” but the

decision to sell the Class Vehicles with a known safety-related defect and conceal that fact from

purchasers to induce sales. (DE 22 at 17.)

       Under Indiana Law, “a party may not restyle a breach-of-contract claim as a tort simply

to obtain additional damages,” Bayview Loan Servicing, L.L.C. v. Golden Foods, Inc., 59 N.E.3d

1056, 1068 (Ind. Ct. App. 2016) (quoting French–Tex Cleaners, Inc. v. Cafaro Co., 893 N.E.2d




                                                  23
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 24 of 27


1156, 1167 (Ind. Ct. App. 2008)). A fraud claim is really a repackaged “breach of contract”

claim where it amounts “to a series of misrepresentations stemming from and about the contract

itself.” Tobin v. Ruman, 819 N.E.2d 78, 86 (Ind. Ct. App. 2004). However, to the extent that a

plaintiff’s interests have been invaded beyond mere failure to fulfill contractual obligations, a

tort remedy should be available. Greg Allen Const. Co. v. Estelle, 798 N.E.2d 171, 173 (Ind.

2003).

         The court finds that Plaintiffs claims sound of tort. As they argue in their Response to

Forest River’s Motion to Dismiss, Plaintiffs “fraud claim is not Forest River’s failure to repair

under the Limited Warranty; it is Forest River’s decision to sell the Class Vehicles with a known

safety-related Defect and conceal that fact from purchasers to induce sales.” (DE 22 at 17).

Therefore, because the claims sound in tort, Indiana choice-of-law analysis concerning tort

applies.

         In tort cases, Indiana choice-of-law analysis has multiple steps. Simon v. United States,

805 N.E.2d 798, 804 (Ind. 2004). First, the court must determine whether the differences

between the laws of the states are “important enough to affect the outcome of the litigation.”

Hubbard v. Greeson, 515 N.E.2d 1071, 1073 (Ind. 1987). Then, if the court determines a conflict

exists, the traditional lex loci delicti rule (the place of the wrong) is presumed to apply. Id. Under

this rule, the court applies the substantive laws of the “the state where the last event necessary to

make an actor liable for the alleged wrong takes place.” Id.

         The Court finds it unnecessary to proceed past the first step. An essential element of

common law fraud in Indiana, Illinois, Kansas, Nevada, Oregon, Washington, and California is

that the defendant has knowledge that the statement or omission was false. 4 As discussed above


4
 Bilimoria Computer Sys. v. America Online, Inc., 829 N.E.2d 150, 155 (Ind. Ct .App.2005) (“[t]he essential
elements of common law fraud [include] . . . knowledge or reckless ignorance [of a material representation’s]


                                                        24
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 25 of 27


in Part C. 1., Plaintiffs have not provided the specific facts necessary to make out a plausible

claim of Forest River’s knowledge of the defect under rule 9(b). This means the choice of law

analysis stops at the first step because there is not a difference between the laws of the states that

is “important enough to affect the outcome of the litigation.” Hubbard, 515 N.E.2d at 1073. But

it also means that Plaintiffs’ common law fraud claims are dismissed because they fail to state a

plausible claim for relief under any potentially applicable state law. Therefore, the Court

GRANTS Forest River’s Motion to Dismiss Count XII.


        (6)      Count XIII: Unjust Enrichment

        Lastly, Forest River moves to dismiss Plaintiffs’ claim of unjust enrichment. (DE 19 at

21.) In support of their argument that Plaintiffs’ claim of unjust enrichment should be dismissed,

Forest River again argues that this is just a contract claim in disguise. However, in making this

argument, Forest River cites to no cases discussing unjust enrichment. In re Jenkins, 583 B.R.

446, 452 (N.D. Ill. 2018) (citing United States v. Berkowitz, 927 F.2d 1376, 1384 (7th Cir. 1991)

(“[P]erfunctory and undeveloped arguments, and arguments that are unsupported by pertinent

authority, are waived.”). Because Forest River provides no law discussing unjust enrichment to

support its argument, the Court DENIES its Motion to Dismiss Count XIII.




falsity”); Connick v. Suzuki Motor Co., 675 N.E.2d 584, 591 (Ill. 1996) (“[t]he elements of common law fraud
[include] defendant’s knowledge that the statement was false”); Bomhoff v. Nelnet Loan Services, Inc., 109 P.3d
1241 (Kan. 2005) (describing how an essential element of common law fraud is “an untrue statement of fact [that is]
known to be untrue by the party making it”); Bulbman, Inc. v. Nev. Bell, 825 P.2d 588, 592 (Nev. 1992) (listing
“knowledge or belief that the representation is false” as an element of a common law fraud claim); Strawn v.
Farmers Ins. Co. of Oregon, P.3d 1199, 1209 (Or. 2011) (writing that an essential element of common law fraud is
that a defendant make a false material misrepresentation “knowing that the representation was false”); Williams v.
Joslin, 399 P.2d 308, 308 (Wash. 1965) (in order to make out a claim of common law fraud “the speaker [must
have] knowledge of its falsity”); Collins v. eMachines, Inc., 134 Cal. Rptr. 3d 588, 596 (Cal. Ct. App. 2011) (“The
elements of common law fraud in California [include] . . . knowledge of falsity.”).




                                                        25
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 26 of 27


D.      Conclusion

        Based on the foregoing, Forest River’s Motion to Dismiss is GRANTED IN PART AND

DENIED IN PART.

     1. The Court GRANTS Forest River’s motion to dismiss Count I (Violations of California’s

        Consumer Legal Remedies Act) and Count II (Violations of California’s Unfair

        Competition Laws). Each of these counts is DISMISSED WITH PREJUDICE.

     2. The Court GRANTS Forest River’s motion to dismiss Count III(a) (Breach of Express

        Warranty Pursuant to Song-Beverly Consumer Warranty Act) and Count III(b) (Breach of

        Implied Warranty Pursuant to Song-Beverly Consumer Warranty Act). Each of these

        counts is DISMISSED WITH PREJUDICE.

     3. The Court GRANTS Forest River’s Motion to Dismiss Counts IV (Violation of the Kansas

        Consumer Protection Act), V (Violation of the Illinois Consumer Fraud and Deceptive

        Business Practices Act), VI (Violation of the Nevada Deceptive Trade Practices Act), VII

        (Violations of the Washington Consumer Protection Act), and VIII (Violations of the

        Oregon Unlawful Trade Practices Act). Each of these counts is DISMISSED WITH

        PREJUDICE.

     4. The Court GRANTS Forest River’s Motion to Dismiss Count XII (Common Law Fraud).

        The count is DISMISSED WITH PREJUDICE.

     5. The Court DENIES Forest River’s Motion to Dismiss Count IX (Violations of the

        Magnuson-Moss Warranty Act), Count X (Breach of Express Warranty), Count XI (Breach

        of Implied Warranty), and Count XIII (Unjust Enrichment).




                                               26
USDC IN/ND case 3:20-cv-00964-JD-MGG document 25 filed 09/07/21 page 27 of 27


      SO ORDERED.

      ENTERED: September 7, 2021

                                                 /s/ JON E. DEGUILIO
                                          Chief Judge
                                          United States District Court




                                     27
